MEMORANDUM OF DECISION.
Seeking relief from alleged illegal detention and bail orders entered by the Juvenile Court, Joseph W. filed a petition for a common law writ of habeas corpus. After a hearing, the Superior Court, Cumberland County, dismissed the petition. Assuming without deciding that Joseph could invoke common law habeas corpus jurisdiction rather than a statutory appeal,1 we must nevertheless affirm the denial of relief. Prior to the hearing on the habeas corpus petition, Joseph W. was adjudicated to have committed a juvenile offense.2 The Superi- or Court properly determined that the adjudication rendered his petition for habeas corpus relief moot. On appeal, Joseph has failed to demonstrate that this case comes within any of the recognized exceptions to the mootness doctrine.
The entry is:
Judgment affirmed.
All concurring.

. We intimate no opinion on the question whether a juvenile who has failed to file a timely statutory appeal pursuant to 15 M.R. S.A. § 3402 (1980) may rely upon the common law writ of habeas corpus to present his claims.


. State v. Joseph W., Me., 451 A.2d 1197 (1982).